Dewey, J.
We perceive no reason for setting aside the verdict for the defendants.
1. It was competent for the selectmen to appoint one of their own board a liquor agent for the town, under the provisions of St. 1855, c. 215, there being no disqualifying clause in the statute.
2. The selectmen are not liable for the forfeiture sought to be recovered in the present action, by reason of the omission of the town-clerk to enter the appointment upon the town records, if the selectmen actually made an appointment, and entered the same upon their own records, and the town-clerk was informed of the fact.
3. Although the person thus appointed, having accepted the appointment, afterwards failed to give a bond as required by the statute, and the matter thus remained without any further proceeding, the selectmen ought not to be charged with the penalty for that cause.
4. It was not the duty of the court, upon the facts proved, to submit to the jury the question whether the defendants acted in good faith, and whether they had intended to evade the law purposely and by concert. It is sufficient for the defence of the present case, that they have in fact made an appointment in conformity to the statute. Judgment on the verdict.